On Motion for Rehearing.
Through a motion for rehearing, appellee Southern General Insurance Company requests this court to rule on an issue Southern General asserts it raised in a cross-appeal. Although appellee filed an enumeration of error and a brief in which it denoted itself as cross-appellant, appellee never filed a notice of cross-appeal as required by OCGA § 5-6-38 (a) and Rule 33 of the Rules of the Court of Appeals, and no such cross-appeal was docketed in this court. Accordingly, the correctness of the trial court’s ruling adverse to appellee was not before this court and was not considered. Chester v. Ga. Mut. Ins. Co., 165 Ga. App. 783 (1) (302 SE2d 594) (1983).

Motion for rehearing denied.

*241Decided November 17, 1986
Rehearing denied December 10, 1986.
Steven P. Gilliam, for appellant.
James E. Brim III, for appellee.